Order reversed, without costs, and the complaints in actions Nos. 2 and 3 dismissed upon the ground that the trial court erred as matter of law in failing to grant defendants-appellants ’ motion for a directed verdict. Since the evidence as to the circumstances surrounding the happening of the accident which damaged plaintiffs is undisputed, the question as to whether any act or omission of defendants-appellants was a proximate cause thereof was one for the court and not for the jury (Rivera v. City of New York, 11 N Y 2d 856).
Concur: Judges Dye, Fuld, Van Voorhis, Burke and Scileppi. Chief Judge Desmond and Judge Bergan dissent and vote to affirm.